DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2020 has been entered.
Formal Matters
After further consideration of applicant’s arguments/amendments, filed 09/22/2020, the application will be passed to issue on allowed claims 1-3, 5-14, 16-18, and 20-29. All claim rejections from the final Office action, mailed 06/22/2020, are hereby withdrawn for the reasons discussed below. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment is not required in view of MPEP § 606 and § 606.01. The application has been amended as follows:
In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “A METHOD AND CONTROLLER FOR ADMINISTERING RECOMMENDED INSULIN DOSAGES TO A PATIENT”. 
REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance of the claims are that the closest prior art of record, Bagdadi et al. (2007) and US2012/0232520; and newly cited art of US2005/0049179; US2013/0338630; and Kaufman et al. (Diab. Metab., 1999), taken 
 determining, by the data processing hardware, one or more valid blood glucose measurements by removing from the obtained blood glucose measurements each blood glucose measurement that corresponds to one of a numerical value less than or equal to zero, a numerical value greater than or equal to a maximum limit associated with the glucometer, or text; 
determining, by the data processing hardware, one or more usable blood glucose measurements by removing from the determined one or more valid blood glucose measurements each blood glucose measurement that exceeds a threshold value, the threshold value based on a mean of the determined one or more valid blood glucose measurements and a standard deviation of the determined one or more valid blood glucose measurements; 
receiving, at the data processing hardware, a specified date range from a remote healthcare provider computing device in communication with the data processing hardware; 
for at least one of the scheduled sequential blood glucose time intervals, determining, by the data processing hardware, a representative aggregate blood glucose measurement for the corresponding scheduled sequential blood glucose time interval based on the determined one or more usable blood glucose measurements for each day in the specified date range; 
determining, by the data processing hardware, a next recommended insulin dosage for the patient based on the representative aggregate blood glucose measurement determined for the at least 2Application No. 15/496,419Docket No.: 223287-396035 Amendment dated September 21, 2020 After Final Office Action of June 22, 2020 one of the scheduled sequential blood glucose time intervals and the insulin dosages previously administered by the patient; 
and administering  the next recommended insulin dosage to the patient by transmitting the next recommended insulin dosage from the data processing hardware to an administration device in communication with the data processing hardware and associated with the patient, the administration device having a patient display configured to display the a number of units of insulin corresponding to a value of the next recommended insulin dosage.
Accordingly, the presently claimed invention as defined by claims 1-3, 5-14, 16-18, and 20-29 are patentable with respect to the prior art of record. 
The secondary reasons for allowance of the claims are as follows:
The rejection of claims 1-3, 5-14, 16-18, and 20-29 under 35 U.S.C. 101 is withdrawn in view of applicant amendments, which now require administering steps that amount to the integration of the judicial exception into a practical application in view of MPEP 2106.05(a)-(e). For these reasons, the claims are patent eligible based on the USPTO's Guidance on Subject Matter Eligibility. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619